Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 9, 11, 16, 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 2, 9, 16 recite a neural network which infers “word embeddings associated all of unfinished words.” The recitation lacks a reasonable construal and renders the claim indefinite. Claims 11, 18 recite a neural network which operates to determine an inferred word based on an embedding “associated with the unfinished word includes.” The claims appear to have been unexpectedly truncated, thus the recitation lacks a reasonable construal and renders the claim indefinite.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-11, 13-18, 20 rejected under 35 U.S.C. 103 as being unpatentable over Chen: Efficient Automatic OCR Word Validation (provided by Examiner, copyright 2010, and hereinafter Chen) further in view of Orr: 10872203.
Regarding claim 1, 8, 15

A system, method and computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to: 
receive a set of partial words (Chen: Ch 2.1, 2.2, 3.3; Fig 1: OCR of a document returns a set of suspicious words comprising incomplete words with a wild card replacing a particular character said incomplete word determined by the return of negative isFromDict value); 
complete at least one partial word in the set of partial words (Chen: Ch 2.1, 2.2, 3.3; Fig 1: system returns matches for incomplete words when possible); 
run the set of partial words with the at least one completed partial word through a learning model, the learning model inferring a word embedding associated with an unfinished word in the set of partial words (Chen: Ch 3.3; Fig 1: suspicious words found in a lexicon are returned otherwise partial words are references against a lexicon(s) and positions of embedded characters with respect to wild card values direct the computation of a confidence score); 
determine an inferred word based on the inferred word embedding associated with the unfinished word (Chen: Ch 3.3; Fig 1: a candidate found in the partial word search is validated and a validated word returned as an optimal replacement); and 
output a sentence including at least the completed partial word and the inferred word (Chen: Abstract: system outputs an OCR document comprising sentences with completed words and inferred words). 
Chen does not explicitly teach a system, method and coded instructions operable to utilize a learning model comprising a trained deep neural network.
In a related field of endeavor Orr teaches
A system, method and coded instructions operative of: 

receive a set of partial words (Orr: 4:22-4:58; Fig 1; Claim 1: a completeness predictor receives a set of partial words in the form of a concatenated vector of input characters which are iterated through for completion with a best candidate word, that is a set of user keypresses is presented to a completion recognizer for prediction of a current or a next partial word); 
complete at least one partial word in the set of partial words (Orr: 8:30-9:08; Fig 1, 4: a prediction module determines likelihoods for completing a current partial word in the iterative set of partial words and presents likely candidates to a user for selection said selected words become contextual indicia for a next partial word in the iterative set of partial words);
run the set of partial words with the at least one completed partial word through a trained deep neural network (Orr: Col 5:46-6:15, 6:41-6:54, 8:30-9:08; Fig 1, 4: partial word run through a trained neural network the neural network comprising a recurrent, deep, lstm, convolutional etc. neural network; the trained deep neural network inferring a word embedding associated with an unfinished word in the set of partial words based in part on the relationship of prior words where said prior words are either judged complete or selected for particular completion by a user of the system);
determine an inferred word based on the inferred word embedding associated with the unfinished word (Orr: 8:30-9:08; Fig 1, 4: system infers a plurality of candidate words for presentation to a user); and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to utilize a trained deep neural network such as that taught or suggested by Orr to utilize additional word embeddings context for the Chen taught OCR correction system. The average skilled practitioner would have been motivated to do so for the purpose of including prior word completions and predictions in the determination of a confidence score to infer words in the document and would have expected predictable results therefrom.

Regarding claim 2, 9, 16
Chen in view of Orr teaches or suggests:
A system, method and computer program product comprising a computer readable storage medium having program instructions, wherein the trained deep neural network infers word embeddings associated all of unfinished words in the set of partial words concurrently. (Chen: Ch 1; system developed to simultaneously verify and correct suspect words); (Orr: system designed for parallel execution and simultaneous output). Thus Chen and Orr can be considered to strongly suggest simultaneous provision of results. Further Examiner takes official notice that the parallel execution of a neural network such as a deep neural network, transformer network, etc. to provide concurrent results was well known in the art before the effective filing date of the instant invention and would have comprised an obvious inclusion. 

Regarding claim 3, 10, 17
Chen in view of Orr teaches or suggests:


Regarding claim 4, 11, 18
Chen in view of Orr teaches or suggests:
A system, method and computer program product comprising a computer readable storage medium having program instructions, wherein the determining of the inferred word based on the inferred word embedding associated with the unfinished word includes generating a plurality of finished words based on the unfinished word (Chen: Ch 2.2-2.4, 3; Fig 1: suspicious words are inferred based on generation of a plurality of matches and the validation of a match based on a lexical distance), 
representing each of the plurality of finished words with a word embedding (Chen: Ch 2.2-2.4, 3; Fig 1: inferred words are embedded into a document for output), and 
choosing a finished word from the plurality of finished words having closest word embedding to the inferred word embedding (Chen: Ch 2.2-2.4, 3; Fig 1: suspicious words are inferred based on generation of a plurality of matches and the validation of a match based on a lexical distance, the inferred words are embedded into a document for output). 

Regarding claim 6, 13, 20
Chen in view of Orr teaches or suggests:


Regarding claim 7, 14
Chen in view of Orr teaches or suggests:
A system, method and computer program product comprising a computer readable storage medium having program instructions 1, further including causing a cursor positioning function key to be provided for modifying the set of partial words entered via a user interface, wherein the cursor positioning function key functions to move a cursor appearing on an input field from an entered input word to another entered input word. Examiner takes official notice that the presence of expected user interface elements such as cursor positioning functionality for moving a cursor and operating upon words, program results, etc. was well known in the art before the effective filing date of the instant invention and would have comprised an obvious inclusion.

Claims 5, 12, 19 rejected under 35 U.S.C. 103 as being unpatentable over Chen: Efficient Automatic OCR Word Validation (provided by Examiner, copyright 2010, and hereinafter Chen) further in view of Orr: 10872203 as applied to claim 1-4, 6-11, 13-18, 20 supra and further in view of Li: Neural .

Regarding claim 5, 12, 19
Chen in view of Orr does not explicitly teach a system further including constructing an input data including an array of word embeddings, the array including the word embedding associated with the completed partial word and no word embedding associated with the unfinished word, wherein the running of the set of partial words with the at least one completed partial word through a trained deep neural network includes running the input data through the trained deep neural network. 
In a related field of endeavor Li teaches:
A computer-implemented method, comprising: receiving a set of partial words (Li: Ch1; Fig 2: system receives a set of partial words, misspelled words, etc.); 
completing at least one partial word in the set of partial words including constructing an input data for the neural network including an array of word embeddings, the array including the word embedding associated with the completed partial word and no word embedding associated with the unfinished word, (Li: Ch 3, 4; Fig 1: a wrongly typed word is input and 3 algorithms are used to generate an array comprising prediction of the correct word wherein the array comprising complete partial words based on distance, based on embedding at least in the form of a 2-gram and based on a metaphone, the input to the neural network thus includes embeddings associated with the completed partial word and no word embeddings associated with a partial word); and 
wherein the running of the set of partial words with the at least one completed partial word through a trained neural network includes running the input data through the trained 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to utilize the composite approach discussed by Li in the Chen in view of Orr word correction and completion system. The average skilled practitioner would have been motivated to do so for the purpose of iterating an approach which generates the best or most complete results and would have expected predictable results therefrom.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20150012867 cursor positioning for correcting and/or completing words in a user interface
20170004831 plural completions of partial words presented along with word embeddings as a sentence with selectable elements
20130275164 a partial word generates suggested completions/replacements including various embeddings of the suggested completions/replacements
20190370393 neural network operative in parallel for simultaneous correction of partial queries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL C MCCORD/               Primary Examiner, Art Unit 2654